[Cite as State v. Colopy, 2011-Ohio-6120.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
THE STATE OF OHIO,                             :       Hon. W. Scott Gwin, P.J.
                                               :       Hon. John W. Wise, J.
                         Plaintiff-Appellee,   :       Hon. Patricia A. Delaney
                                               :
v.                                             :
                                               :       Case No. 2011-CA-3
ERICA COLOPY,                                  :
                                               :
                    Defendant-Appellant.       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Knox County
                                                   Court of Court of Common Pleas, Case No.
                                                   10CR02-0022



JUDGMENT:                                          Affirmed




DATE OF JUDGMENT ENTRY:                            November 28, 2011




APPEARANCES:


For Plaintiff-Appellee                             For Defendant-Appellant

JOHN C. THATCHER                                   JAMES A. GILES
PROSECUTING ATTORNEY                               109 East High Street
CHARLES T. MCCONVILLE                              Mount Vernon, OH 43050
117 East High Street, 2nd Floor
Mount Vernon, OH 43050
[Cite as State v. Colopy, 2011-Ohio-6120.]


Gwin, P.J.

        {¶ 1} Appellant Erica D. Colopy appeals her conviction following a bench trial in

the Court of Common Pleas, Knox County on one count of child endangering. The

appellee is the State of Ohio.

                                 STATEMENT OF THE FACTS AND CASE

        {¶ 2} In the fall of 2009, appellant and her son, Drezden, were living with her

boyfriend, Ricky Poole, and his son Donavon, age four, on West Burgess Street in

Mount Vernon, Ohio. On the morning of October 6, 2009, Donavon rode the bus to his

1/2-day Head Start class, where one of his teachers, Lindsey Hill, noted some scratches

and marks on his body. Donavon told the teacher he had been scratched by a cat and

had fallen on some steps and on the sidewalk. Later that day, after he returned home

from Head Start, Donavon somehow suffered a serious injury to his head, causing a

loss of consciousness. According to appellant, Donavon was coming down the fourteen-

step interior stairwell when he fell and struck his head. Appellant was in the house with

Donavon at the time. Appellant called 911, and paramedics thereupon transported the

child to Knox Community Hospital, and from there he was transferred to Columbus

Children’s Hospital. Medical examinations additionally revealed, among other things,

chest and pelvic abrasions on Donavon, as well as bruising on and near his penis.

        {¶ 3} Donavon died two days later from cerebral injuries due to blunt head

trauma. See testimony of Deputy Coroner Tae Lyong An, M.D., Tr. at 256.

        {¶ 4} The matter was further investigated by Knox County Children’s Services,

the Mount Vernon Police Department, and the Knox County Sheriff’s Office. On

February 2, 2010, the Knox County Grand Jury indicted appellant on one count of
                                                                                        3


involuntary manslaughter (a felony of the first degree), one count of felonious assault (a

felony of the second degree), and one count of child endangering (a felony of the third

degree).

       {¶ 5} A jury trial was ultimately scheduled for December 14, 2010. Prior to the

commencement of trial, appellant waived her right to a jury and asked for a bench trial.

The matter was then heard by the court on December 14, 15, and 16, 2010. The State

called a total of fifteen witnesses, including the following:

       {¶ 6} Ricky Poole, the child’s father, recalled that October 5, 2009, the day

before Donavon’s fatal injury, was marked by a couple of problems. Appellant had taken

Donavon and Drezden with her to pick up Ricky after work that evening, at which time

they proceeded to a Laundromat. Unfortunately, appellant somehow forgot her purse in

the parking lot, from where it was apparently stolen, along with the sole set of car keys

inside. Appellant and Ricky contacted the police and had to obtain a ride home. Ricky

then returned to the Laundromat lot with a locksmith. Ultimately, Ricky did not get to bed

until approximately 1:00 AM.

       {¶ 7} Ricky testified at trial that on the morning of October 6, 2009, he observed

what appeared to be a carpet burn on Donavon’s nose and lip area, a mark he did not

see the previous evening. Before Ricky left for work, he woke appellant up and asked

her what had happened to the boy’s face. Appellant stated she did not know, and an

argument ensued between the two. Ricky went to work that day with the impression that

Donavon would be dropped off after Head Start at the home of his day care provider,

Linda Thompson. Instead, Donavon was dropped off with appellant. According to

Barbara Williams, the Head Start bus driver who testified later, a female had called and
                                                                                      4


asked that Donavon, rather than going to Thompson’s house, either be dropped off at

home or left at the center for someone to pick him up. Williams believed the phone call

came from appellant.

       {¶ 8} The State also called Karen Bumpus, the 911 dispatcher. A recording of

appellant’s emergency call from October 6, 2009 was also played. The evidence

indicates appellant told the dispatcher that “my stepson just fell down the stairs … and

he’s like unconscious.” See State’s Exhibit 2. Appellant further reported to Bumpus that

the night before, Donavon had also “tripped” down the stairs. Id.

       {¶ 9} Another witness was William Spurgeon, a firefighter paramedic with the

Mount Vernon Fire Department. He arrived at the West Burgess address about eight

minutes after appellant’s 911 call, at which time he assisted Donavon, who was lying on

the couch and unresponsive. While transporting Donavon in the squad vehicle,

Spurgeon noticed on the child’s body “several bruises in different places, all different

stages in healing.” Tr. at 43.

       {¶ 10} The record indicates that Donavon was transported to Knox Community

Hospital, where he was seen in the emergency room by Dr. William Jantsch and other

staff. Donavon was observed with bruising or marks in the pelvic and pubic regions and

abrasions on the abdomen and left chest, as well as an injury to the back of his head in

the scalp. Donavon was there only a short time, following which he was flown to

Children’s Hospital in Columbus.

       {¶ 11} According to Ann Ramsey, who assisted Ricky and appellant on October

6, 2009 by watching Drezden, appellant did not immediately go to Children’s Hospital.

She instead took a nap for about an hour at Ramsey’s home, although she did go later
                                                                                          5


after arranging for her mother to take care of Drezden. Ramsey recalled that appellant

also told her she had been making lunch for Donavon when she heard a noise and then

saw the child at the bottom of the steps.

       {¶ 12} Amy Loman, a friend of appellant and Ricky, testified that she spent a lot

of time at the house on West Burgess as a child, which was then, coincidentally, the

residence of her aunt. Loman recalled falling down the same set of stairs twice in her

childhood years, but she was never injured.

       {¶ 13} Corporal Matt Dailey of the Mount Vernon Police Department interviewed

appellant at the West Burgess residence at about 5:30 PM on October 6, 2009.

Appellant told him that earlier that day, she was cooking a pizza for Donavon, yelling to

the child “two or three times to come downstairs.” Tr. at 74. When Donovan did not

respond, appellant yelled again, but then she heard a “tumble noise.” Id. According to

Dailey, appellant “said that [Donavon] must have tripped over the clothes basket.” Tr. at

75. At trial, Dailey contrasted what appellant told him at the residence interview with

what she stated in her 911 call. He noted that in the 911 call, she reported being at the

top of the stairs when Donavon’s fall commenced, rather than being on the first floor.

Furthermore, in the residence interview, appellant reported only seeing the “tail end” of

the fall; in the 911 call, appellant indicated she had seen the entire fall.1 Dailey also

observed a discrepancy in appellant’s recollection about the pizza: in the interview,

appellant’s version of events suggested the food was ready to be served; however,




1
   In a video interrogation of appellant, which is included in the present record, appellant
is observed returning to her original version of events in which she is at the top of the
stairs when she sees Donavon fall. See State’s Exhibit 42, MVPD Interview of October
13, 2009.
                                                                                         6


Dailey looked at the item while he was in the house and discovered it hadn’t been

cooked yet.

       {¶ 14} The State’s final witness was Philip Scribano, D.O., from Nationwide

Children’s Hospital, Columbus, Ohio. Among his duties, Dr. Scribano is the program

director for the hospital’s child abuse pediatrics fellowship, which trains physicians in

that pediatrics subspecialty. He is board-certified in general pediatrics, pediatric

emergency medicine, and child abuse pediatrics. Dr. Scribano led the examination of

Donavon on October 7, 2009. He determined: “The findings are not consistent with a

fall down stairs, and it’s most consistent with abusive head trauma and physical abuse.

Sexual abuse cannot be ruled out given the genital injuries noted.” Tr. at 318. He also

detailed his observations that bilateral retinal hemorrhages, multi-layered, were evident

in the child. He concluded: “I do not believe that Donavon’s injuries were the result of a

fall that was initiated by him down the stairs. I believe that Donavon’s injuries were the

result of at least two mechanisms, or I should say specifically two mechanisms. One is

a shaking mechanism. I believe that the shaking caused some alteration in his level of

consciousness, that then either with the terminal event, being thrown down the stairs, or

some additional force besides just a free fall of an unconscious child, caused then the

severity of the impact injuries. Those injuries caused an impairment in his breathing. I

believe that that impairment of his breathing caused further injury to his brain. We didn’t

talk about the subdural hemorrhages that were noted. And the key brain injury being

that and the edema, the swelling of the brain. And I believe that those are the result of

child abuse.” Tr. at 337-338.
                                                                                         7


       {¶ 15} The sole witness called by the defense was Stephen Guertin, M.D.,

medical director of the Children’s Center of Sparrow Hospital in Lansing, Michigan. He

conceded that stair fall deaths are statistically rare, but in his opinion, Donavon’s death

could be consistent with an accident-based version of events. In his written report, Dr.

Guertin opined: “In this case you may have a child who has been mistreated in the

past. That does not, however, mean that he could not have: fallen down a stairway;

smacked his head against a wooden baseboard; suffered accidental subdural,

subarachnoid and retinal hemorrhages; and died from fatal impact head and cervical

spinal cord injuries.” Defendant’s Exhibit A at 4.

       {¶ 16} After taking the case under advisement, the trial court found appellant not

guilty of involuntary manslaughter and felonious assault, but guilty of child endangering,

a felony of the third degree.

       {¶ 17} On January 28, 2011, the court sentenced appellant to four years in

prison.

       {¶ 18} Appellant timely filed a notice of appeal. The court also granted a stay of

execution upon appellant’s request. Appellant herein raises the following two

Assignments of Error:

       {¶ 19} “I. THE TRIAL COURT’S DECISION, AFTER A BENCH TRIAL, FINDING

THE DEFENDANT-APPELLANT GUILTY OF ENDANGERING CHILDREN, A FELONY

OF THE THIRD DEGREE AS ALLEGED IN COUNT 3 OF THE INDICTMENT, IS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 20} “II. DEFENDANT-APPELLANT WAS DENIED DUE PROCESS OF LAW

WHEN, AFTER A BENCH TRIAL, A VERDICT OF GUILTY ON ONE COUNT WAS
                                                                                       8


FACTUALLY INCONSISTENT WITH THE FINDING OF NOT GUILTY ON THE OTHER

COUNTS.”

                                               I.

      {¶ 21} In her First Assignment of Error, appellant contends her conviction for

child endangering is against the manifest weight of the evidence. However, we note

appellant appears to be raising a legal sufficiency argument in her brief, rather than a

true “manifest weight” argument as stated in the wording of the assigned error.

      {¶ 22} Our review of the constitutional sufficiency of evidence to support a

criminal conviction is governed by Jackson v. Virginia (1979), 443 U.S. 307, 319, 99
S. Ct. 2781, 61 L. Ed. 2d 560, which requires a court of appeals to determine whether

“after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Id.; see also McDaniel v. Brown (2010), --- U.S. ----, 130 S. Ct. 665, 673, 175
L. Ed. 2d 582 (reaffirming this standard). See, State v. Clay, 187 Ohio App. 3d 633, 933
N.E.2d 296, 2010-Ohio-2720 at ¶68.

      {¶ 23} Jackson thus establishes a two-step inquiry for considering a challenge to

a conviction based on sufficiency of the evidence. First, a reviewing court must consider

the evidence presented at trial in the light most favorable to the prosecution. Jackson,
443 U.S. at 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560. This means that a court of appeals

may not usurp the role of the finder of fact by considering how it would have resolved

the conflicts, made the inferences, or considered the evidence at trial. See Id., at 318-

319, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560. Rather, when “faced with a record of

historical facts that supports conflicting inferences” a reviewing court “must presume-
                                                                                         9


even if it does not affirmatively appear in the record-that the trier of fact resolved any

such conflicts in favor of the prosecution, and must defer to that resolution.” Id. at 326,

443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560; see also McDaniel, --- U.S. ----, 130 S. Ct.

at 673-674, 175 L. Ed. 2d 582; United States v. Nevils (C.A.9, 2010), 548 F.3d 802.

       {¶ 24} Second, after viewing the evidence in the light most favorable to the

prosecution, the reviewing court must determine whether this evidence, so viewed, is

adequate to allow “any rational trier of fact [to find] the essential elements of the crime

beyond a reasonable doubt.” Jackson, 443 U.S. at 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560;

State v. Thompkins (1997), 78 Ohio St. 3d 380, 387, 678 N.E.2d 541; State v. Jenks

(1991), 61 Ohio St. 3d 259, 574 N.E.2d 492. See, State v. Clay, supra at ¶ 70.

       {¶ 25} This second step protects against rare occasions in which “a properly

instructed jury may * * * convict even when it can be said that no rational trier of fact

could find guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 317, 99 S. Ct. 2781,

61 L. Ed. 2d 560. More than a “mere modicum” of evidence is required to support a

verdict. Id. at 320, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (rejecting the rule that a conviction be

affirmed if “some evidence” in the record supports the jury's finding of guilt). At this

second step, however, a reviewing court may not “‘ask itself whether it believes that the

evidence at the trial established guilt beyond a reasonable doubt,’ ” Id. at 318-319, 99
S. Ct. 2781, 61 L. Ed. 2d 560, quoting Woodby v. INS (1966), 385 U.S. 276, 282, 87 S. Ct.
483, 17 L. Ed. 2d 362, only whether “any” rational trier of fact could have made that

finding, Id. at 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560. Nevils.

       {¶ 26} Manifest weight of the evidence claims concern the amount of evidence

offered in support of one side of the case, and is a jury question. We must determine
                                                                                         10


whether the jury, in interpreting the facts, so lost its way that its verdict results in a

manifest miscarriage of justice, State v. Thompkins (1997), 78 Ohio St. 3d 387, 678
N.E.2d 541, 1997-Ohio-52, superseded by constitutional amendment on other grounds

as stated by State v. Smith, 80 Ohio St. 3d 89, 1997-Ohio-355, 684 N.E.2d 668. On

review for manifest weight, a reviewing court is “to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of the witnesses and

determine whether in resolving conflicts in the evidence, the Trier of fact clearly lost its

way and created such a manifest miscarriage of justice that the judgment must be

reversed. The discretionary power to grant a new hearing should be exercised only in

the exceptional case in which the evidence weighs heavily against the judgment.” State

v. Thompkins, supra, 78 Ohio St.3d at 387, citing State v. Martin (1983), 20 Ohio

App.3d 172, 175. Because the Trier of fact is in a better position to observe the

witnesses’ demeanor and weigh their credibility, the weight of the evidence and the

credibility of the witnesses are primarily for the Trier of fact. State v. DeHass (1967), 10
Ohio St. 2d 230, 227 N.E.2d 212, syllabus 1.

       {¶ 27} In Thompkins, the Ohio Supreme Court held "[t]o reverse a judgment of a

trial court on the basis that the judgment is not sustained by sufficient evidence, only a

concurring majority of a panel of a court of appeals reviewing the judgment is

necessary." Id. at paragraph three of the syllabus. However, to "reverse a judgment of

a trial court on the weight of the evidence, when the judgment results from a trial by jury,

a unanimous concurrence of all three judges on the court of appeals panel reviewing

the case is required." Id. at paragraph four of the syllabus; State v. Miller (2002), 96
Ohio St. 3d 384, 2002-Ohio-4931 at ¶38, 775 N.E.2d 498.
                                                                                            11


       {¶ 28} In the present case, appellant was charged with and convicted of child

endangering in violation of R.C. 2919.22(A), resulting in serious physical harm, a third

degree felony.

       {¶ 29} R.C. 2919.22(A) provides in relevant part:

       {¶ 30} “(A) No person, who is the parent, guardian, custodian, person having

custody or control, or person in loco parentis of a child under eighteen years of age or a

mentally or physically handicapped child under twenty-one years of age, shall create a

substantial risk to the health or safety of the child, by violating a duty of care, protection,

or support…”

       {¶ 31} R.C. 2919.22(A) is aimed at preventing acts of omission or neglect. See,

e.g., State v. Sammons (1979), 58 Ohio St. 2d 460, appeal dismissed (1980), 444 U.S.
1008; State v. Kamel (1984), 12 Ohio St. 3d 306, 308; Committee comment to R.C.

2919.22. Where a defendant is charged with a violation of R.C. 2919.22(A), resulting in

serious physical harm, the prosecution must prove that the defendant: (1) was the

parent, guardian, custodian, person having custody or control, or person in loco parentis

of the subject child; (2) recklessly created a substantial risk to the health or safety of

the child; (3) created that risk by violating a duty of protection, care or support; (4) and

that the defendant's conduct resulted in serious physical harm to the child. State v.

Barton (1991), 71 Ohio App. 3d 455, 463, motion for leave to appeal overruled (1991),

61 Ohio St. 3d 1427; State v. Newman (Aug. 18, 1995), Ross App. No. 94 CA 2079;

State v. Elliott (June 22, 1995), Franklin App. Nos. 94APA08-1274 and 94APA08-1275;

State v. Kirk (Mar. 24, 1994), Franklin App. 93AP-726.
                                                                                          12


       {¶ 32} The parties do not dispute that appellant was a person in loco parentis of

Donovan. Thus, the evidence offers a substantial basis upon which the jury could

reasonably conclude that the first element of R.C. 2919.22(A) was satisfied beyond a

reasonable doubt.

       {¶ 33} To satisfy the fourth element of a violation of R.C. 2919.22(A) appellant's

conduct must have resulted in serious physical harm to Donovan. The parties do not

dispute that Donovan died as a result of his injuries. Thus, the evidence offers a

substantial basis upon which the jury could reasonably conclude that the fourth element

of R.C. 2919.22(A) was satisfied beyond a reasonable doubt.

       {¶ 34} Although not stated in R.C. 2919.22, recklessness is the culpable mental

state for the crime of child endangering. State v. O'Brien (1987), 30 Ohio St. 3d 122, 508
N.E.2d 144; State v. Conley, Perry App. No.03-CA-18, 2005-Ohio-3257 at ¶20.

Recklessness is defined in R.C. 2901.22(C), which states:

       {¶ 35} “(C) A person acts recklessly when, with heedless indifference to the

consequences, he perversely disregards a known risk that his conduct is likely to cause

a certain result or is likely to be of a certain nature. A person is reckless with respect to

circumstances when, with heedless indifference to the consequences, he perversely

disregards a known risk that such circumstances are likely to exist.”

       {¶ 36} To satisfy the second element of a violation of R.C. 2919.22(A),

recklessness must create a "substantial risk" to the health and safety of the child.       A

"substantial risk" is "a strong possibility, as contrasted with a remote or significant

possibility, that a certain result or circumstance may occur." R.C. 2901.01(H).         See,

also, Kamel, supra, at 308; State v. Newman, supra.
                                                                                               13


       {¶ 37} Appellant's contention under this assignment of error is that the state

failed to present sufficient evidence that she committed any acts that resulted in serious

physical harm.

       {¶ 38} In the case at bar, Dr. Scribano testified that Donovan’s injuries were not

consistent with a free fall down the stairs. Rather, he opined, the injuries were caused

by “a shaking mechanism” combined with a force mechanism. The “force” was not

consistent with a free-fall of an unconscious child down the stairs. Appellant version of

events evolved over time. Appellant in her 911 call indicated she was at the top of the

stairs and witnessed the entire fall. However, appellant later told the police that she was

cooking a pizza, called for the child and heard him tumble down the stairs. The

paramedics, however, noticed that the pizza was not yet been cooked. Appellant did not

immediately go to the hospital choosing instead to take a nap.

       {¶ 39} If the State relies on circumstantial evidence to prove an essential element

of an offense, it is not necessary for “such evidence to be irreconcilable with any

reasonable theory of innocence in order to support a conviction.” State v. Jenks (1991),

61 Ohio St. 3d 259, 272, 574 N.E.2d 492 at paragraph one of the syllabus.

       {¶ 40} “Circumstantial evidence and direct evidence inherently possess the same

probative value [.]” Jenks, 61 Ohio St .3d at paragraph one of the syllabus. Furthermore,

“[s]ince circumstantial evidence and direct evidence are indistinguishable so far as the

jury's fact-finding function is concerned, all that is required of the jury is that i[t] weigh all

of the evidence, direct and circumstantial, against the standard of proof beyond a

reasonable doubt.” Jenks, 61 Ohio St. 3d at 272, 574 N.E.2d 492. While inferences

cannot be based on inferences, a number of conclusions can result from the same set
                                                                                        14

of facts State v. Lott (1990), 51 Ohio St. 3d 160, 168, 555 N.E.2d 293, citing Hurt v.

Charles J. Rogers Transp. Co. (1955), 164 Ohio St. 329, 331, 130 N.E.2d 820.

Moreover, a series of facts and circumstances can be employed by a jury as the basis

for its ultimate conclusions in a case. Lott, 51 Ohio St. 3d at 168, 555 N.E.2d 293, citing

Hurt, 164 Ohio St. at 331, 130 N.E.2d 820.

      {¶ 41} The record establishes that Donovan’s fatal injuries occurred while he was

in the sole care of appellant. Dr. Scribano testified that the injuries were inconsistent

with the child free-falling down the stairs.     A reasonable trier of fact could have

concluded that appellant's contradictory statements as to the events leading up to the

reported fall down the stairs, appellant’s contradictory statements as to where she was

during the incident, and her conduct following the incident was an attempt to conceal

how Donovan's injuries really occurred. The trier of fact could reasonably infer from the

circumstantial evidence that appellant recklessly, as opposed to intentionally, caused

Donovan’s injuries.

      {¶ 42} In sum, after a careful review of the evidence, we find that competent,

credible evidence was submitted by the state on each essential element of the crime of

child endangering. We also find that a reasonable trier of fact could have concluded

beyond a reasonable doubt that appellant recklessly caused serious physical harm to

Donovan.

      {¶ 43} Appellant’s First Assignment of Error is overruled.
                                                                                           15


                                                 II.

       {¶ 44} In her Second Assignment of Error, appellant argues he was deprived of

due process of law due to inconsistent verdicts. We disagree.

       {¶ 45} It is well-established “inconsistency in a verdict does not arise out of

inconsistent responses to different counts, but only arises out of inconsistent responses

to the same count.” State v. Brown (1984), 12 Ohio St. 3d 147, 149. “Each count in an

indictment charges a distinct offense and is independent of all other counts; a jury's

decision as to one count is independent of and unaffected by the jury's finding on

another count.” State v. Cope, Butler App. No. CA2009–11–285, 2010–Ohio–6430, ¶

69.

       {¶ 46} Appellant argues, however, that this standard only applies to cases tried to

a jury. Appellant cites United States v. Mayberry, (2nd Cir 1960), 274 F.2d 899 for the

proposition that the principle does not apply when, as in appellant’s case, the trial is to

the judge.

       {¶ 47} However, in Harris v. Rivera (1981), 454 U.S. 339, 102 S. Ct. 460,           the

United States Supreme Court considered the question of inconsistent verdicts

rendered by a trial judge. The Court acknowledged the general rule that

“[i]nconsistency in a verdict is not a sufficient reason for setting it aside” and rejected

the contention that “a different rule should be applied to cases in which a judge is the

finder of fact.” Id. at 345, 102 S. Ct. 460. The Court explained that an apparent

inconsistency in a trial judge's verdict does not give rise to an inference of irregularity in

his finding of guilt that is sufficiently strong to overcome the presumption that the judge
                                                                                     16

adhered to basic rules of procedure. Id. See also, United States v. Chilingirian (6th

2002), 280 F.3d 704, 710-711.

      {¶ 48} Appellant was found guilty beyond a reasonable doubt after a fair trial.

Accordingly, we reject appellant's argument alleging inconsistent verdicts based on

different counts occurring after a bench trial.

      {¶ 49} Appellant’s Second Assignment of Error is overruled.

      {¶ 50} For the reasons stated in the foregoing opinion, appellant’s conviction and

sentence for child endangering in the Court of Common Pleas, Knox County, Ohio, is

sustained.

By Gwin, P.J., and

Delaney, J., concur;

Wise, J., concurs

separately




                                              _________________________________
                                              HON. W. SCOTT GWIN

                                              _________________________________
                                              HON. JOHN W. WISE

                                              _________________________________
                                              HON. PATRICIA A. DELANEY
                                                                                       17

Wise, J., concurring

      {¶51} I concur with the majority’s decision to affirm appellant’s conviction for
child endangering. However, I write separately to voice my concerns about the manner
in which some of the issues in this appeal were presented to this Court, making our
analysis all the more arduous.
      {¶52} To begin with, as the majority has duly noted, appellant initially creates
confusion by raising a legal sufficiency argument in the body of her appellate brief,
rather than a true “manifest weight” argument as stated in the wording of her first
assigned error. These two arguments are not interchangeable and require different
analyses. See, e.g., State v. Williams, Scioto App.No. 00CA2731, 2001-Ohio-2579,
citing State v. Ricker (Sept. 30, 1997), Franklin App.No. 97APC01-96. I am more
troubled, however, by the advancement of the State’s limited responsive argument that
seeks affirmance based solely on the theory that Donavon tripped down the stairs over
a laundry basket, the placement and non-supervision of which allegedly constituted
“reckless” acts by appellant. See Appellee Brief at 5-7. Based on this theory alone, I
would not have been able to affirm the child endangering conviction. I find the
argument in the State’s brief completely contradicts the State’s own expert, Dr.
Scribano, who opined that Donavon’s fatal injuries were not consistent with a self-
initiated fall down the stairs and were instead indicative of child abuse. See Tr. at 318,
332-333, 337-338. The majority opinion successfully gets past this problem and
incorporates the crucial testimony of Dr. Scribano, but I must emphasize it is not the
duty of an Ohio appellate court to create arguments for the parties and search the
record for evidence to support them. See Sisson v. Ohio Department of Human
Services, Medina App.No. 2949–M, 2000 WL 422396.


                                         ________________________________
                                         JUDGE JOHN W. WISE
[Cite as State v. Colopy, 2011-Ohio-6120.]


                 IN THE COURT OF APPEALS FOR KNOX COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                     :
                                                  :
                             Plaintiff-Appellee   :
                                                  :
                                                  :
-vs-                                              :       JUDGMENT ENTRY
                                                  :
ERICA COLOPY                                      :
                                                  :
                                                  :
                        Defendant-Appellant       :       CASE NO. 2011-CA-3




         For the reasons stated in our accompanying Memorandum-Opinion, the reasons

stated in the foregoing opinion, appellant’s conviction and sentence for child

endangering in the Court of Common Pleas, Knox County, Ohio, is sustained. Costs to

appellant.




                                                      _________________________________
                                                      HON. W. SCOTT GWIN

                                                      _________________________________
                                                      HON. JOHN W. WISE

                                                      _________________________________
                                                      HON. PATRICIA A. DELANEY